DETAILED ACTION
	Claims 11-21 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

A preliminary amendment dated 04/30/2020 has a reference to the electronically submitted Sequence Listing; however, this reference does not contain all of the information required by MPEP 2422.03(I).  Further, a Sequence Listing was submitted electronically on 06/26/2020 that requires proper incorporation by reference as outlined above.

Claim Interpretation
	Claims 11 and 17 recite “the 59th valine of homoserine dehydrogenase of the recombinant bacterium is mutated to alanine, wherein the nucleotides encoding the 59th valine of homoserine dehydrogenase corresponds to positions 475 to 477 of SEQ ID NO: 1.”  Nucleotides 475-477 of SEQ ID NO: 1 are GCT encoding alanine.  The only reasonable interpretation of the cited claim language is that the encoded amino acid residue corresponding to positions 475 to 477 is alanine.  As such, no rejection under 35 U.S.C. 112(b) for indefiniteness is raised at this time.  Further, the cited claim language is not interpreted as requiring that the recited recombinant bacterium contain a gene sequence identical to or having any specific identity to recited SEQ ID NO: 1.  Rather, the cited claim language is interpreted as stating that an encoded homoserine dehydrogenase has an alanine residue at the position corresponding to the amino acid encoded by positions 475-477 wherein other encoded amino acid residues can also differ from those encoded by recited SEQ ID NO: 1.
Claims 11 and 17 recite “the nucleotides encoding the 458th proline of the pyruvate carboxylase corresponds to positions 1472-1474 of SEQ ID NO: 8.”  Nucleotides 1472-1474 of SEQ ID NO: 8 are TCG encoding serine.  The only reasonable interpretation of the cited claim language is that the encoded amino acid residue corresponding to positions 1472-1474 is serine.  As such, no rejection under 35 U.S.C. 112(b) for indefiniteness is raised at this time.  Further, the cited claim language is not interpreted as requiring that the recited recombinant bacterium contain a gene sequence identical to or having any specific identity to recited SEQ ID NO: 8.  Rather, the cited claim language is interpreted as stating that an encoded pyruvate carboxylase has a serine residue at the position corresponding to the amino acid encoded by positions 1472-1474 wherein other encoded amino acid residues can also differ from those encoded by recited SEQ ID NO: 1.

Claim Objections
Claims 11 and 17 objected to because of the following informalities:  
The Claim Interpretation section stated above is incorporated herein by reference.  As stated above, claims 11 and 17 recite “the 59th valine of homoserine” and “the 59th valine of homoserine 
As stated, claims 11 and 17 recite “the 458th proline encoded” and “the nucleotides encoding the 458th proline of the pyruvate carboxylase corresponds to positions 1472-1474 of SEQ ID NO: 8.” However, positions 1472-1474 of SEQ ID NO: 8 are TCG encoding serine.  Claims 11 and 17 should be placed in better form by not referring to positions 1472-1474 of SEQ ID NO: 8 as encoding “proline.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2, 14-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittmann et al. (U.S. 2013/0203130 A1) further in view of Sinha et al. (Microbial L-asparaginase present and future prospective, Int. J. Innovative Res. Sci. Eng. Technol. 2 (2013): 7031-51) (previously cited).
Wittmann et al., abstract, teach:
The present invention is directed to a method utilizing a recombinant microorganism for the production of aspartate derived amino acids and precursors thereof, in particular for the production of L-lysine. Furthermore, the present invention relates to a recombinant microorganism having improved aspartate-derived amino acid synthesis activity in comparison to the initial microorganism and the use of such microorganisms in producing said amino acids and precursors and derivatives, in particular in the synthesis of L-lysine.
Wittmann et al., paras. [0025]-[0028], further teach:
In a still more preferred embodiment, the microorganism further has an increased diamionopimelate dehydrogenase gene and enzyme activity. This can be achieved, e.g. by overexpression of the corresponding gene encoding diaminopimelate dehydrogenase (ddh). More preferably, diaminopimelate dehydrogenase is overexpressed by a microorganism that comprises at least one additional copy of the ddh-gene.
Moreover, it is particularly preferred that the microorganism in addition to the above modifications comprises a modified aspartate kinase (lysC) with increased gene and enzyme activity, preferably through the amino acid exchange T311I.
Preferred embodiments relate to microorganisms comprising in addition to the above described modifications at least one of the following modifications: (i) overexpression of dihydropicolinate reductase (dapB), diaminopimelate decarboxylase (lysA), (ii) modification of homoserine dehydrogenase by introduction of a mutant variant comprising the amino acid exchange V59A, (iii) overexpression and modification of pyruvate carboxylase, and (iv) deletion of PEP [phosphoenolpyruvate] carboxykinase.
The microorganism, which is preferably used in the methods according to the invention is Corynebacterium glutamicum.
Wittmann et al. teach that “For the preparation of a C. glutamicum strain carrying a point mutation resulting in an amino acid substitution from valine to alanine at position 59 of the Hom-polypeptide (SEQ et al. provides the nucleotide and encoded amino acid sequence of the hom gene wherein the nucleotide sequence comprises recited SEQ ID NO: 1 as a subsequence thereof except SEQ ID NO: 1 has a GCT codon at nucleotides 475-477 and SEQ ID NO: 18 of Wittmann et al. has the codon GTT at the corresponding location encoding a valine.  Wittmann et al., para. [0342] . As such V59A substitution taught by Wittmann et al. is considered to meet the limitation of “the nucleotide encoding the 59th valine of homoserine dehydrogenase corresponds to positions 475 to 477” is mutated to encode for alanine. “The correctly methylated homV59A gene harboured by plasmid pClik_homV59A is used to transform Strain 6 using electroporation.  Wittmann et al., para. [0351]. The pClik vector is an integrative vector. Wittmann et al., para. [0031]. “Transformation vector No 10 (pClik_homV59A, Table 3, supra) is constructed using primers P33-P36 (SEQ ID NOs: 67 to 70) to introduce a point mutation in the hom gene (SEQ ID NO: 18) in the background of Strain 6 by allelic replacement.” Wittmann et al., para. [0342]. The preceding is interpreted as stating that a hom homoserine dehydrogenase gene encoding a V59A substitution is introduced by “allelic replacement” wherein the replacement allele is not described as overexpressed but rather fully appears to be under control of the endogenous promoter controlling expression of the native hom gene, which is a promoter considered to be within the broadest reasonable interpretation of a regulatory element having low expression or activity.  Further, as far as the native hom allele is replaced, the endogenous homoserine dehydrogenase encoding gene is inactivated in the recombinant bacterium.
Wittmann et al., para. [0025], states “More preferably, diaminopimelate dehydrogenase is overexpressed by a microorganism that comprises at least one additional copy of the ddh-gene.”  The statement “at least one additional copy of the ddh-gene” directly implies and suggests the presence of plural additional copies (e.g. two additional copies) such that at the time of filing the ordinarily skilled artisan would have been motivated to introduce two additional copies of the ddh gene in view of these express teachings of Wittmann et al.  “[G]enes or enzymes that may be overexpressed in  the context of the present invention [are], i.e. diaminopimelate dehydrogenase (ddh), transketolase (tkt), transaldolase (tal), fructose 1,6-bisphosphatase (fbp), aspartate kinase (lysC), dihydropicolinate reductase (dapB), diaminopimelate decarboxylase (lysA), or pyruvate carboxylase (pyc).” Wittmann et al., para. [0125].  As shown in Table 3 of Wittmann et al., placing several of these genes including dapB, pyc and lysC under et al. demonstrating that placement of a gene under control of the described sod promoter is a manner for overexpressing a gene, at the time of filing the ordinarily skilled artisan would have been motivated to place any additional copies of the ddh gene further under control (i.e. mediated by) of the sod strong promoter.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Wittmann et al. teach that ddh gene is to be overexpressed and that placement of a gene under control of a sod strong promoter is a methodology to achieve further overexpression.  Wittmann et al., para. [0102], directly describe the sod promoter as a “strong heterologous promoter such as the promoter of superoxide dismutase.” Wittmann et al., par. [0102].
Wittmann et al., para. [0027], states, “overexpression of dihydropicolinate reductase (dapB).”  Such overexpression of the dapB gene is stated to be done by placing the dapB gene under control of (i.e. mediated by) the strong sod promoter.  See Wittmann et al., paras. [0312]-[0321].  The specification, para. [0014] states and evidences that the dapB gene encodes dihydropyridine dicarboxylate reductase.  Regarding recitation that at least two copies of the dihydropyridine dicarboxylate reductase encoding gene mediated by a regulatory element with high transcription/expression activity, Wittmann et al., para. [0005], teach that “Strategies for increasing enzyme activity within the cell involve overexpression by the use of stronger promoters, mutating the promoter sequences or regulatory regions upstream of the gene, or increasing the copy number of the coding gene.”  In view of this explicit teaching of Wittmann et al., the use of more than one of these enumerated strategies—for example use of strong promoter (e.g. sod promoter) and increasing the copy number of the gene—is directly suggested by Wittmann et al. since these strategies are not mutually exclusive and are openly suggested for achieving the taught overexpression of the genes taught to be overexpressed including the dapB dihydropyridine dicarboxylate reductase gene as described.  For these reasons, at the time of filing the ordinarily skilled artisan would have been motivated to increase the number of copies of dapB dihydropyridine dicarboxylate reductase gene to two (i.e. the smallest number that is an increased copy number) and to have expression of such pyc gene mediated by the strong sod promoter taught by Wittmann et al. in order to achieve the benefit of overexpression of such pyc gene as directly taught by Wittmann et al.
et al., para. [0027], states overexpression and modification of a pyruvate carboxylase gene.  As set forth in para. [0637] of Wittmann et al. describing SEQ ID NO: 25 of Wittmann et al., the modified pyc pyruvate carboxylase gene is under the control of a sod promoter and has a P458S substitution.  SEQ ID NO: 22 of Wittmann et al. provides the nucleotide sequence of the pyc gene and the encoded amino acid sequence wherein SEQ ID NO: 22 of Wittmann et al. comprises recited SEQ ID NO: 8 as a subsequence thereof except recited SEQ ID NO: 8 has the codon TCG encoding serine at nucleotides 1472-1474 while SEQ ID NO: 22 has the codon CCG encoding proline as the corresponding position..  As such, Wittmann et al. is considered to disclose/teach the claim feature of the 458th proline of the pyruvate carboxylase correspond[ing] to positions 1472-1474” is mutated to serine.  Regarding recitation that at least two copies of pyruvate carboxylase encoding gene mediated by a regulatory element with high transcription/expression activity, Wittmann et al., para. [0005], teach that “Strategies for increasing enzyme activity within the cell involve overexpression by the use of stronger promoters, mutating the promoter sequences or regulatory regions upstream of the gene, or increasing the copy number of the coding gene.”  In view of this explicit teaching of Wittmann et al., the use of more than one of these enumerated strategies—for example use of strong promoter (e.g. sod promoter) and increasing the copy number of the gene—is directly suggested by Wittmann et al. since these strategies are not mutually exclusive and are openly suggested for achieving the taught overexpression of the genes taught to be overexpressed including the pyc pyruvate carboxylase gene with substitution P458S as described.  For these reasons, at the time of filing the ordinarily skilled artisan would have been motivated to increase the number of copies of pyc pyruvate carboxylase gene with substitution P458S to two (i.e. the smallest number that is an increased copy number) and to have expression of such pyc gene mediated by the strong sod promoter taught by Wittmann et al. in order to achieve the benefit of overexpression of such pyc gene as directly taught by Wittmann et al.
Wittmann et al., para. [0027], directly sets forth that endogenous phosphoenolpyruvate [PEP] carboxykinase is deleted, which is considered to be a knockout of the gene as recited in claims 14 and 20.
However, Wittmann et al. do not teach a modified C. glutamicum having increased expression or activity of asparaginase.
et al., page 7032, teach:
Asparaginase also play a very critical role in biosynthesis of the aspartic family of amino acids. Corynebacteria-producing amino acids are of great industrial interest as they excrete large amounts of various amino acids [7]. Lysine, threonine and methionine, commercially important amino acids produced by C. glutamicum, are derived from the aspartic acid, which under normal physiological conditions, might be limiting for lysine and/or threonine biosynthesis. Apart from Kreb’s cycle (using glutamic acid as amino acid donor), aspartic acid is formed from asparagine by the action of asparaginase. L-Asparaginase was produced constitutively and its role may be that of an overflow enzyme, converting excess asparagine into aspartic acid, the direct precursor of lysine and threonine. A very active L-asparagine was found in C. glutamicum under lysine producing fermentation conditions [8].  
As such, Sinha et al. directly teach that the activity of asparaginase converts excess asparagine into aspartic acid that can serve as a precursor to lysine wherein aspartic acid can be limiting under normal physiological conditions for lysine biosynthesis.  In view of these teachings of Sinha et al., the ordinarily skilled artisan at the time of filing would have been motivated to overexpress or increase the activity of L-asparaginase in C. glutamicum for producing L-lysine, such as the strains taught or suggested by Wittmann et al. discussed above, since L-asparaginase can serve as an overflow enzyme to convert excess asparagine into aspartic acid that can be limiting for lysine biosynthesis under normal physiological conditions.  
As discussed above, Wittmann et al. suggest a recombinant bacterium capable of producing L-lysine having all of the features of claim 11 except for having at least two copies of asparaginase encoding gene with expression mediated by a regulatory element with high transcription activity.  In view of Sinha et al. directly teaching that asparaginase activity is associated with lysine production in C. glutamicum (i.e. a “very active L-asparagine was found in C. glutamicum under lysine producing fermentation conditions”) and can serve as an overflow enzyme “converting excess asparagine into aspartic acid, the direct precursor of lysine” wherein aspartic acid can be limited for lysine biosynthesis, an ordinarily skilled artisan at the time of filing would have been motived to modify the C. glutamicum suggested by Wittmann et al. to further have overexpression of asparaginase.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Sinha et al. directly teaches that et al., para. [0005], directly teach that overexpression of a gene can be achieved as follows: “Strategies for increasing enzyme activity within the cell involve overexpression by the use of stronger promoters, mutating the promoter sequences or regulatory regions upstream of the gene, or increasing the copy number of the coding gene.”  As such, in order to achieve overexpression of a gene encoding asparaginase as discussed above, the ordinarily skilled artisan at the time of filing would have been motivation to express such asparaginase gene with a “stronger promoter” such as the sod strong promoter discussed above and/or increase the copy number of the asparaginase gene wherein two is the smallest number of increased plural genes including application of both a strong sod promoter to mediate expression and at least two copies of the asparaginase encoding gene since these methods are expressly taught as being appropriate to achieve overexpression of a desired gene.
Regarding claims 17-18 and 20, production of a recombinant Corynebacterium having the features of claim 11 as discussed above by overexpressing and reducing expression of the genes discussed further metes the features of a construction method as recited in claim 17.  Regarding claim 21, Wittmann et al. directly teaches that any recombinant bacterium for producing L-lysine produces such lysine by culturing such bacterium wherein the “person skilled in the art is also well acquainted with culture conditions of microorganisms such as C. glutamicum and E. coli as well as with procedures for harvesting and purifying amino acids and particularly lysine from the aforementioned microorganisms.” Wittmann et al., para. [0162].  Such culture methods are described as a fermentation.  Wittmann et al., para. [0004].  As such, at the time of filing the ordinarily skilled artisan would have been motivated to ferment and culture any recombinant bacterium for producing L-lysine, including the recombinant Corynebacterium suggested by the combined teachings of Wittmann et al. and Sinha et al. discussed above, in order to achieve the benefit of producing L-lysine as taught by Wittmann et al.

Claims 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittmann et al. and Sinha et al. as applied to claims 11-12, 14-18 and 20-21 above, and further in view of Corre et al. (U.S. 2018/0312890 A1) (filed 10/23/2015).
et al., para. [0005], directly teach that overexpression of a gene can be achieved as follows: “Strategies for increasing enzyme activity within the cell involve overexpression by the use of stronger promoters, mutating the promoter sequences or regulatory regions upstream of the gene, or increasing the copy number of the coding gene,” wherein Wittmann et al. exemplifies the sod promoter as a “strong promoter.”  That is, sod promoter is provided as an example of a strong promoter; however, Wittmann et al. indicates that a generic class of “stronger promoters” is usable.  However, other strong promoters are taught in the prior art. For example, Corre et al., para. [0133], teach: “Examples of suitable C. glutamicum vectors are e. g. pClik5aMCS  (WO2005059093) plasmids of pEC-X series (Kirchner et al., 2003) other can be  found in Eikmanns et al. (1991) etc. .  . . . Examples of C. glutamicum  promoter leading high overexpression of the gene include PgapA, Ptuf, Psod,  Ptrc (Eikmanns et al., 1991; Patek et al. 2013) etc.”
That is, Corre et al. teach that Ptuf and Psod are both promoters that are suitable for overexpression in C. glutamicum. As such, at the time of filing the ordinarily skilled artisan would have been motivated to substitution a Psod promoter as taught by Wittmann et al. with a Ptuf promoter as taught by Corre et al. since Corre et al. teach that Ptuf and Psod are both promoters that are suitable for overexpression in C. glutamicum.
That is, substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) the prior art of Wittmann et al. teach a strong promoter that is Psod for overexpression of genes in C. glutamicum.  (2) Corre et al. teach that both Ptuf and Psod are promoters that are suitable for overexpression of genes in C. glutamicum.  (3) Further in view of Corre et al., the ordinarily skilled artisan at the time of filing could have substituted Psod promoter for Ptuf promoter with predictable results et al. with a Ptuf promoter as taught by Corre et al.

Response to arguments
Applicant argues:

    PNG
    media_image1.png
    321
    709
    media_image1.png
    Greyscale

	The specification, page 2, para. [0006], states “Specifically, it mainly increases the synthesis of oxaloacetate by enhancing the expression of pyruvate carboxylase gene (pyc gene) and weakening the expression of phosphoenolpyruvate carboxykinase gene (pck gene) [Dpck/[Symbol font/0x44]pck] in the genotype above], so as to increase the accumulation of lysine.”  As such, the specification evidences that at least the recited modificationd to pyruvate carboxylase and phosphoenolpyruvate carboxykinase directly affect oxaloacetate (a TCA intermediate) such that applicant’s statement that “the claimed methods do not belong to any one of . . . TCA cycle and oxaloacetate supply” are not accepted.
	Further it is noted that all of the modifications taught by Wittmann et al. relates to increasing lysine supply as stated in the abstract of Wittmann et al.


    PNG
    media_image2.png
    333
    722
    media_image2.png
    Greyscale

	As explained by Wittmann et al., para. [0018], “the engineering of oxaloacetate supply in microorganisms according to the present invention are of importance not only for the production of L-lysine, but are relevant also for the production of other amino acids of the aspartate family and precursors thereof. Further members of the family of aspartate-derived amino acids, such as methionine, threonine or isoleucine may therefore also be produced taking into account the information provided herein.” As illustrated in Fig. 32 of Wittmann et al., increase in oxaloacetate to produce “amino acids of the aspartate family” is relevant only because oxaloacetate is converted to and increases the supply of L-aspartate.  As such, the ordinarily skilled artisan at the time of filing would have recognized that the modifications taught by Wittmann et al. are for increasing the supply of aspartate wherein oxaloacetate is the immediate precursor of aspartate.  Further, Wittmann et al., para. [0014], state “EP0854189 discloses a coryneform bacterium harboring an aspartokinase in which feedback inhibition by L-lysine and L-threonine is substantially desensitized, and comprising an enhanced DNA sequence coding for a dihydrodipicolinate reductase, an enhanced DNA sequence coding for dihydropicolinate reductase, an enhanced DNA sequence coding for dihydropicolinate synthase, an enhanced DNA sequence coding for diaminopimelate decarboxylase and an enhanced DNA sequence coding for aspartate aminotransferase.”  Aspartate aminotransferase is an enzyme well known in the art for converting oxaloacetate to aspartate (with glutamate as an amine group donor) wherein expression of the same affects the supply of aspartic acid.
et al.  

	Applicant argues:

    PNG
    media_image3.png
    100
    684
    media_image3.png
    Greyscale

	The referenced “gap of research conception” is not defined by the applicant.  Wittmann et al. has extensive teachings that modifications that increase oxaloacetate, a precursor to aspartate and all aspartate-derived amino acids, benefits lysine production.  Sinha et al. teach that high expression levels of asparaginase produces aspartate and is associated with high levels of lysine production as aspartate is a precursor to lysine as an aspartate-derived amino acid.

	Applicant argues:

    PNG
    media_image4.png
    108
    700
    media_image4.png
    Greyscale

	Applicant appears not to directly dispute that each and every feature of claim 11 is suggested by Wittmann et al. except for overexpression of asparaginase as recited.  Specifically, Wittmann et al. teach the overexpression or deletion of the genes/enzymes recited in claim 1 (except for asparaginase) which is recognized by applicant by citation to the following genotype in para. [0064] of Wittmann et al.: “Modifications comprise lysCT311I (1), 2×ddh (2), Dpck (3), Psod dapB (4), 2 lysA (5), PsodlysCT311I (6), homV59A (7), pycP458S (8), PsodpycP458S (9), icdatt (10), PeftufbP (11) and Psodtkt (12).”  As such, the rejection is not directed towards a random combination of “just any enzymes” but a combination specifically taught by Wittmann et al. Regarding overexpression of asparaginase, as recited, Sinha et al. directly teach that high expression of asparaginase is associated with high lysine production such that the prior art suggests 
	Regarding any data mentioned by in arguments, “The arguments of counsel cannot take the place of evidence in the record.  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.” MPEP 716.01(c).  Since data presented as attorney arguments and not as part of an appropriate affidavit or declaration is not evidence, such data is not specifically addressed.  However, it is undisputed that only specific modification to genes/enzymes benefit lysine production.  However, all of the features of the claims are suggested by the prior art for the reasons stated above.  
 
Conclusion
Applicant has made amendments to claims 11, 12, 17 and 18.  Regarding claims 11 and 17, Wittmann et al. as previously cited and applied in the Office Action dated 05/05/2021 teach a gene encoding homoserine dehydrogenase with a V59A substitution and a gene encoding pyruvate carboxylase with a P458S substitution that meets the features of claims 11 and 17 as presently amended.  As such, claims 11 and 17 could have been finally rejected on the ground and art of record in the next Office action if they had be entered in the application prior to entry under 37 CFR 1.114.  Regarding claims 12 and 18, the rejections under 35 U.S.C. 103 set forth in the Office Action dated 05/05/2021 already addressed increased copy number and use of strong promoter for all of asparaginase, pyruvate carboxylase, dihydropyridine dicarboxylate reductase and dihydropyridine reductase.  As such, claims 12 and 18 could have been finally rejected on the ground and art of record in the next Office action if they had be entered in the application prior to entry under 37 CFR 1.114.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652